Citation Nr: 0416266	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  01-01 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1966 
to May 1969.  According to personnel records Form DA-66, the 
veteran served in the Republic of Vietnam from May 18, 1968, 
through May 11, 1969. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for PTSD. 


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran's information regarding his in-service stressor 
does not appear to have been submitted for verification.  In 
a statement dated August 2000, the veteran described being 
pinned down by enemy fire, while attempting to recover a jeep 
on an airstrip.  While driving in a vehicle, he reported that 
there was a flash and explosion, and the next thing he 
remembered was waking up on his back.  According to his 
August 2000 statement, the incident occurred in 1969, at the 
Fire Support Base, in Song Be, Vietnam.  His dates of 
assignment were May 1968 to May 1969, and he was assigned to 
the 53rd Signal Battalion.  Although the October 2000 rating 
decision stated that the information provided by the veteran 
was not capable of verification by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), the evidence 
in the claims file does not show that the Agency of Original 
Jurisdiction (AOJ) attempted verification of the veteran's 
in-service stressor in Vietnam. 

Following the October 2000 rating decision, the veteran's 
personnel file was received in December 2000.  It indicates 
that the veteran served from May 1968 to May 1969, in the 
53rd Signal Battalion in the Republic of Vietnam. 

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED for the 
following development:

1.	The AOJ should verify the veteran's 
description of his
in-service stressor (as described in his 
letter dated August 2000).  The AOJ should 
contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for 
research of unit records from January 1, 
1969, through May 11, 1969.  According to 
his August 2000 statement, the in-service 
incident occurred in 1969, at the Fire 
Support Base, in Song Be, Vietnam.  His 
dates of assignment were May 1968 to May 
1969.  He was assigned to the 53rd Signal 
Battalion.  The veteran described being 
pinned down by enemy fire, while 
attempting to recover a jeep on an 
airstrip.  While driving in a vehicle, he 
reported that there was a flash and an 
explosion, and he remembered waking up on 
his back.  All efforts to verify in-
service stressor information must be fully 
documented, including indications of any 
negative responses for the record.
  
2.  The veteran did not receive proper 
notification of VCAA requirements.  The 
AOJ must ensure that all notice and duty-
to-assist provisions of VCAA are properly 
applied in the development of the case.

3.   After the development requested above 
has been completed, the AOJ should re-
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for PTSD, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran must be given the 
opportunity to respond to the Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




